EXHIBIT 10.2




SECURITY AGREEMENT







This SECURITY AGREEMENT (this “Agreement”), dated as of September 7, 2012, is
made by and between As Seen on TV, Inc., a Florida  corporation (“ASTV”), TV
Goods Holding Corporation, a Florida corporation and ASTV’s wholly-owned
subsidiary (“TVG Holding”), TV Goods, Inc., a Florida corporation and TVG
Holdings wholly-owned subsidiary (“TVG”), and Tru Hair, Inc. a Florida
corporation and ASTV’s wholly-owned subsidiary (“Tru Hair”), (“ASTV”, “TVG,”
“TVG Holding” and “Tru Hair”, as the context dictates, collectively, the
“Grantor”), Collateral Agents, LLC, a New York limited liability company, in its
capacity as collateral agent (the “Collateral Agent”) for the benefit of the
holders (the “Noteholders”) of certain notes described below in the aggregate
principal amount of up to $1,500,000, to be issued by ASTV from time to time on
and after the date hereof, and each of the Noteholders their endorsees,
transferees and assigns all upon terms set forth in that certain Securities
Purchase Agreement, dated September 7, 2012 (the “Purchase Agreement”).




W I T N E S S E T H:




WHEREAS, from time to time on and after the date hereof, ASTV may issue up to
$1,500,000 of its 12% senior secured convertible notes (as each may be at any
time amended, extended, restated, renewed or modified, each a “SSC Note,” and
collectively, the “SSC Notes”) to subscribers for units offered by ASTV upon the
terms set forth in the Purchase Agreement;




WHEREAS, pursuant to the terms of the Purchase Agreement, each purchaser of SSC
Notes has become a Noteholder and has appointed and authorized the Collateral
Agent to act as collateral agent under this Agreement;




WHEREAS, it is a condition precedent to the obligation of each of the
subscribers to purchase a SSC Note that the Grantor shall have granted the
Collateral Agent a security interest for the benefit of the Noteholders in the
Collateral (as hereinafter defined) as contemplated by this Agreement; and




WHEREAS, the Grantor expects to realize direct and indirect benefits as a result
of the sale of the SSC Notes to the subscribers and desires to grant the
Collateral Agent a security interest for the benefit of the Noteholders in the
Collateral as contemplated by this Agreement.




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which hereby is acknowledged, the parties agree as follows:




ARTICLE I – DEFINITIONS




1.1       This Agreement is the Security Agreement referred to in the Purchase
Agreement and the SSC Notes.  As used in this Agreement, the following terms
shall have the meanings respectively set forth below:











--------------------------------------------------------------------------------

“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.




“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from  time  to  time,  and  any  successor  statute  and  all  rules
 and  regulations  promulgated thereunder.




“Collateral” means substantially all of the Grantor’s now owned or hereafter
acquired right,  title  and  interest  in  and  to  the  General  Assets,  the
 Trademarks,  the  Patents  and  the Licenses.  Without limiting the generality
of the foregoing, “Collateral” shall include any shares of capital stock and/or
other equity interests of any other direct or indirect subsidiary of the Grantor
that is obtained or acquired in the future, and, in each case, all certificates
representing such shares and/or equity interests and, in each case, all rights,
options, warrants, stock, other securities and/or equity interests that may
hereafter be received, receivable or distributed in respect of, or exchanged
for, any of the foregoing and all rights arising under or in connection with the
foregoing securities, including, but not limited to, all dividends, interest and
cash.




“General Assets” shall have the meaning set forth in Section 2.1 hereof.
“Investment Collateral” shall have the meaning set forth in Section 7.1 hereof.
“Licenses” shall have the meaning set forth in Section 2.4 hereof.

“Patents” shall have the meanings set forth in Section 2.3 hereof.




“Requisite Holders” means, at any time of determination, a majority (i.e., at
least 50.1%) of the aggregate principal amount of outstanding SSC Notes.




“Secured Obligations” means any and all present and future obligations of the
Grantor arising under or relating to the SSC Notes or this Agreement, whether
due or to become due, matured or unmatured, or liquidated or unliquidated,
including interest that accrues after the commencement of any bankruptcy or
insolvency proceeding by or against the Grantor.  For the avoidance of doubt,
the Secured Obligations shall include the obligations of the Grantor to pay the
fees and expenses of the Collateral Agent and to provide indemnity to the
Collateral Agent pursuant to Article XIII hereof.




“Trademarks” shall have the meanings set forth in Section 2.2 hereof.




ARTICLE II –SECURITY INTERESTS




2.1       Grant of Security Interest in General Assets.  To secure the complete
and timely payment, performance and satisfaction of all of the Secured
Obligations, the Grantor hereby grants to the Collateral Agent, for the benefit
of the Noteholders, a first lien and security interest over all other security
interests with power of sale to the fullest extent permitted by applicable law,
in all of the Grantor’s right, title and interest in and to the Grantor’s now
owned or otherwise existing and hereafter acquired or arising:











--------------------------------------------------------------------------------







(a)      accounts, contract rights and all other forms of obligations owing to
the Grantor arising out of the sale or lease of goods or the rendition of
services by the Grantor, irrespective of whether earned by performance, and any
and all credit insurance, guarantees or security therefor;




(b)       books and records, including ledgers; records indicating, summarizing
or evidencing  the  Grantor’s  properties  or  assets  or  liabilities;  all
 information  relating  to  the Grantor’s business operations or financial
condition; and all other computer programs, disk or tape files, printouts, runs
or other computer prepared information;




(c)       deposit accounts (as that term is defined from time to time in the
Uniform Commercial Code as in effect in the State of New York);




(d)       all  of  the  Grantor’s  general  intangibles  and  other  personal
 property (including contract rights, rights arising under common law, statutes
or regulations, chooses or things in action, commercial tort claims, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, computer programs, information contained in computer
disks or tapes, literature, reports, catalogs, insurance premium rebates, tax
refunds and tax refund claims);




(e)       goods  (as  that  term  is  defined  from  time  to  time  in  the
 Uniform Commercial Code as in effect in the State of New York), including (i)
all inventory, including equipment held for lease, whether raw materials, in
process or finished, all material or equipment usable  in  processing  the  same
 and  all  documents  of  title  covering  any  inventory,  (ii)  all equipment
employed in connection with the Grantor’s business, together with all present
and future additions, attachments and accessions thereto and all substitutions
therefor and replacements thereof, and (iii) all vehicles;




(f)        instruments and other investment property (as such terms are defined
from time to time in the Uniform Commercial Code as in effect in the State of
New York);




(g)       negotiable collateral, including all of the Grantor’s right, title and
interest with respect to any letters of credit, letter of credit rights,
instruments, drafts, documents and chattel paper (as each term is defined from
time to time in the Uniform Commercial Code as in effect in the State of New
York), and any and all supporting obligations in respect thereof;




(h)       all parcels of real property and the related improvements thereto
(whether as owner, lessee or otherwise);




(i)        money or other assets of the Grantor that now or hereafter come into
the possession, custody or control of the Grantor;




(j)       the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all of the foregoing, or other tangible or intangible
property resulting from the sale, exchange,











--------------------------------------------------------------------------------







collection or other disposition of any of the foregoing, or any portion thereof
or interest therein, and the proceeds thereof; and




(k)

all of the Grantor’s right, title and market in and to any shares of capital
stock of any of its subsidiaries and the certificates representing any such
shares.




All of the items described in clauses (a)-(k) in this Section 2.1 are
hereinafter individually and/or collectively referred to as the “General
Assets.”




2.2      Grant of Security Interest in Trademarks. To secure the complete and
timely payment, performance and satisfaction of all of the Secured Obligations,
the Grantor hereby grants to the Collateral Agent, for the benefit of the
Noteholders, a security interest as and by way of a first lien and security
interest having priority over all other security interests, including with power
of sale to the fullest extent permitted by applicable law, in all of the
Grantor’s right, title and interest in and to the Grantor’s now owned or
otherwise existing and hereafter acquired or arising: (a) trademarks, trade
names, registered trademarks, trademark applications, service marks, registered
service marks and service mark applications and (b) all renewals thereof, all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, including, without limitation, payments under
all licenses entered into in connection therewith and damages and payments for
past or future infringements or dilutions thereof, the right to sue for past,
present and future infringements and dilutions thereof, the goodwill of the
Grantor’s business symbolized by the foregoing and connected therewith and all
of the Grantor’s rights corresponding thereto throughout the world (all of the
foregoing items described in the foregoing clauses (a) and (b) in this Section
2.2, are hereinafter individually and/or collectively referred to as the
“Trademarks”); and (c) all proceeds of any and all of the foregoing, including,
without limitation, license royalties and proceeds of the infringement suits.




2.3       Grant of Security Interest in Patents.  To secure the complete and
timely payment, performance and satisfaction of all of the Secured Obligations,
the Grantor hereby grants to the Collateral Agent, for the benefit of the
Noteholders, a security interest as and by way of a first lien and security
interest having priority over all of other security interests, including with
power of sale to the fullest extent permitted by applicable law, in all of the
Grantor’s right, title and interest in and to the Grantor’s now owned or
otherwise existing and hereafter acquired or arising: (a) patents and patent
applications and (b) all renewals thereof, all income, royalties, damages and
payments now and hereafter due and/or payable under and with respect to thereto,
including, without limitation, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, the right to sue for past, present and future
infringements and dilutions thereof, the goodwill of the Grantor’s business
symbolized by the foregoing and connected therewith and all of the Grantor’s
rights corresponding thereto throughout the world (all of the foregoing items
described in the foregoing clauses (a) and (b) in this Section 2.3, are
hereinafter individually and/or collectively referred to as the “Patents”); and
(c) all proceeds of any and all of the foregoing, including license royalties
and proceeds of the infringement suits.




2.4       Grant of Security Interest in Trademark and Patent Licenses.   To
secure the complete and timely payment, performance and satisfaction of all of
the Secured Obligations, the Grantor hereby grants to the Collateral Agent, for
the benefit of the Noteholders, a security











--------------------------------------------------------------------------------







interest, as and by way of a first lien and security interest having priority
over all of other security interests, including with power of sale to the
fullest extent permitted by applicable law, in all of the Grantor’s right, title
and interest in and to the Grantor’s now owned or otherwise existing and
hereafter acquired or arising: rights under or interests in any license
agreements with any other party, whether the Grantor is a licensee or licensor
under any such license agreement, and the right to use the foregoing in
connection with the enforcement of the Noteholders’ rights under the SSC Notes,
including the right to prepare for sale and sell any and all inventory now or
hereafter owned by the Grantor and now or hereafter covered by such licenses
(all of the foregoing are hereinafter referred to collectively as the
“Licenses”).   Notwithstanding the foregoing provisions of this Section 2.4, the
Licenses shall not include any license agreement in effect as of the date hereof
that by its terms expressly prohibits the grant of the security contemplated by
this Agreement; provided, however, that upon the termination of such
prohibitions for any reason whatsoever, the provisions of this Section 2.4 shall
be deemed to apply thereto automatically.




2.5       Title; Other Liens.  Except for the security interest granted to the
Collateral Agent for the benefit of the Noteholders pursuant to this Agreement,
the Grantor owns each of the General Assets, Trademarks, Patents and Licenses
free and clear of any and all liens, claims or security or adverse interests to
all or any of the Trademarks, Patents and Licenses free and clear of any and all
liens, claims or security or adverse interests to all or any of the Trademarks,
Patents and Licenses on file or of record in any public office, except as such
as have been filed in favor of the Collateral Agent pursuant to this Agreement.




ARTICLE III – FURTHER ASSURANCES




3.1       At any time and from time to time at the request of the Collateral
Agent, the Grantor shall execute and deliver to the Collateral Agent all such
financing statements and other instruments and documents in form and substance
satisfactory to the Collateral Agent as shall be necessary or desirable to fully
perfect, when filed and/or recorded, the security interest in the Collateral
granted to the Collateral Agent for the benefit of the Noteholders pursuant to
Article II of this Agreement.  The Grantor hereby authorizes the Collateral
Agent, without notice to the Grantor,  to  file  any  financing  statement  and
 amendments  thereof  or  continuations  thereof, naming the Grantor as debtor
and the Collateral Agent as the creditor.  At any time and from time to time,
the Collateral Agent shall be entitled to file and/or record any or all such
financing statements, instruments and documents held by it, and any or all such
further financing statements, documents and instruments, and to take all such
other actions, as the Collateral Agent may deem appropriate to perfect and to
maintain perfected the security interest granted to it for the benefit of the
Noteholders in Article II of this Agreement.  Before and after the occurrence of
any default under the SSC Notes, at the Collateral Agent’s request, the Grantor
shall execute all such further financing statements, instruments and documents,
and shall do all such further acts and things, as may be deemed necessary or
desirable by the Collateral Agent to create and perfect, and to continue and
preserve, an indefeasible security interest in the Collateral in favor of the
Collateral Agent for the benefit of the Noteholders or the priority thereof,
including causing any such financing statements to be filed and/or recorded in
the applicable jurisdiction.











--------------------------------------------------------------------------------







ARTICLE IV – SECURITY AGREEMENT




4.1       This Agreement secures the payment of all of the Secured Obligations
of the Grantor now or hereafter existing under the SSC Notes, whether for
principal, interest, fees, expenses or otherwise, and all of the Secured
Obligations of the Grantor now or hereafter existing under this Agreement and
provides for the application of proceeds from the Collateral, upon the
occurrence of an Event of Default, to satisfy the Secured Obligations, including
the irrevocable right of the Collateral Agent to apply proceeds from Collateral
to the payment of any and all amounts owing to the Collateral Agent pursuant to
any of the provisions of Article X or Article XIII of this Agreement prior to
making any payment to any or all of the Noteholders.




ARTICLE V – EVENTS OF DEFAULT




5.1       There shall be an Event of Default (as defined in the SSC Notes)
hereunder upon the occurrence and during the continuance of an Event of Default
under any of the SSC Notes. The Grantor shall promptly notify the Collateral
Agent in writing of any occurrence of an Event of Default.




ARTICLE VI – RIGHTS UPON EVENT OF DEFAULT




6.1      Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have, in any jurisdiction where enforcement hereof is
sought, in addition to all other rights and remedies that the Collateral Agent
may have under applicable law or in equity or under this Agreement, all rights
and remedies of a secured party under the Uniform Commercial Code as enacted in
any jurisdiction.  Without limiting the foregoing, and subject to the consent of
the Requisite Holders, on behalf of the Noteholders: (a) without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon the Grantor or any other
person (all of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances collect, receive, appropriate and realize
upon any or all of the Collateral, and/or may sell, lease, assign, give option
or options to purchase, or otherwise dispose of and deliver any or all of the
Collateral (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office or
elsewhere upon such terms and conditions as the Collateral Agent may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk; (b) shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase all or any part of the Collateral so sold, free of any right or equity
of redemption in the Grantor, which right or equity is hereby waived or
released; and (c)  shall apply the net proceeds of any such collection, recov-
ery, receipt, appropriation, realization or sale, after deducting all reasonable
expenses incurred therein or in connection with the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Noteholders under this Agreement (including, without limitation, reasonable
attorneys’ fees and expenses) to the payment in whole or in part of the Secured
Obligations, in such order as the Collateral Agent may elect, and only after
such application and after the payment by the Collateral Agent of any other
amount required by any provision of law, need the Collateral Agent account for
the surplus, if any, to the Grantor.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice











--------------------------------------------------------------------------------







shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.   The Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent to collect such
deficiency.




ARTICLE VII – VOTING RIGHTS; DIVIDENDS; ETC.




7.1       With respect to Grantor’s right, title and interest to any Collateral
consisting of securities, partnership interests, joint venture interests,
investments or the like (referred to collectively and individually in this
Article VII and in Article VIII hereof as the “Investment Collateral”), so long
as no Event of Default occurs and remains continuing:




(a)      the Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Investment Collateral, or any part thereof,
for any purpose not inconsistent with the terms of this Agreement or the SSC
Notes; and




(b)       the Grantor shall be entitled to receive and to retain and use any and
all dividends or distributions paid in respect of the Investment Collateral.




ARTICLE VIII – RIGHTS DURING EVENT OF DEFAULT




8.1       With respect to any Investment Collateral in the possession of the
Grantor, so long as an Event of Default has occurred and is continuing:




(a)       at the option of the Collateral Agent, all rights of the Grantor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant  to  Section  (a)  of  Article  VII  hereof,  and
 to  receive  the  dividends  and distributions which it would otherwise be
authorized to receive and retain pursuant to Section (b) of Article VIII hereof,
shall cease, and all such rights thereupon shall become vested in the Collateral
Agent for the benefit of the Noteholders which thereupon shall have the sole
right to exercise such voting and other consensual rights and to receive and to
hold as pledged Investment Collateral such dividends and distributions; and




(b)       all  dividends  and  other  distributions  that  are  received  by
 the  Grantor contrary to the provisions of this Agreement shall be held in
trust for the benefit of the Collateral Agent on behalf of the Noteholders,
shall be segregated from other funds of the Grantor and forthwith shall be paid
over to Collateral Agent for the benefit of the Noteholders as pledged
Collateral in the same form as so received (with any necessary endorsements).




ARTICLE IX – GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS




9.1     The  Grantor  represents,  warrants  and  covenants,  which
 representations, warranties and covenants shall survive execution and delivery
of this Agreement, as follows:











--------------------------------------------------------------------------------







(a)       except for the security interest granted to the Collateral Agent for
the benefit of the Noteholders herein, the Grantor is, and as to Collateral
acquired from time to time after the date hereof, the Grantor will be, the owner
of all the Collateral free from any lien, security interest, encumbrance or
other right, title or interest of any person, and the Grantor shall defend the
Collateral against all claims and demands of all persons at any time claiming
the same or any interest therein adverse to the Collateral Agent for the benefit
of the Noteholders;




(b)      there is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) now on file or registered in any
public office covering any interest of any kind in the Collateral, or intended
to cover any such interest that has not been terminated or released by the
secured party named therein, and so long as any SSC Notes remain outstanding or
any of the Secured Obligations of the Grantor remain unpaid, the Grantor will
not execute and there will not be on file in any public office any financing
statement (or similar statement or instrument of registration under  the  law
 of  any  jurisdiction)  or  statements  relating  to  the  Collateral,  except
financing statements filed or to be filed in respect of and covering the
security interest hereby granted to the Collateral Agent for the benefit of the
Noteholders;




(c)       at the Grantor’s own expense, the Grantor will keep the Collateral (i)
in good condition at all times (normal wear and tear excepted) and maintain same
in accordance with all manufacturer’s specifications and requirements, and (ii)
free and clear of all liens and encumbrances, except for the liens granted
hereby; and without the consent of the Collateral Agent, the Grantor will not
sell, transfer, change the registration, if any, dispose of, attempt to dispose
of, substantially modify or abandon the Collateral or any part thereof other
than sales of inventory in the ordinary course of business and the disposition
of obsolete or worn-out equipment in the ordinary course of business; and




(d)       the chief executive office and chief place of business of the Grantor
is located at 14044 Icot Blvd., Clearwater, FL 33760.  The Grantor will not move
its chief executive office and chief place of business until (i) it shall have
given to the Collateral Agent not less than 30 days’ prior written notice of its
intention to do so, clearly describing such new location and providing such
other information in connection therewith as the Collateral Agent may reasonably
request, and (ii) with respect to such new location, it shall have taken such
action, satisfactory to the Collateral Agent, to maintain the security interest
of the Collateral Agent, in favor of the Noteholders, in the Collateral.; and










ARTICLE X – FEES, COSTS AND EXPENSES




10.1      The Grantor shall pay any and all reasonable costs and expenses
incurred by the Collateral Agent, including, without limitation, reasonable
costs and expenses relating to all waivers, releases, discharges, satisfactions,
modifications and amendments of this Agreement, the administration and holding
of the Collateral, insurance expenses, and the enforcement, protection and
adjudication of the parties’ rights hereunder by the Collateral Agent,
including,











--------------------------------------------------------------------------------







without  limitation,  the  reasonable  disbursements,  expenses  and  fees  of
 the  attorneys  the Collateral Agent may retain, if any.




10.2     Upon the execution of this Agreement, Grantor will pay the Collateral
Agent a fee of $5,000 for agreeing to act as Collateral Agent hereunder and for
reviewing and becoming familiar with the transaction documents.   Upon the
occurrence of an Event of Default, the Grantor shall pay the Collateral Agent an
hourly fee of $500 for services rendered pursuant to this Agreement.  The
Collateral Agent is hereby authorized to deduct any sums due the Collateral
Agent from the Collateral or proceeds therefrom in the Collateral Agent’s
possession if not paid on a prompt basis by the Grantor pursuant to Section 10.3
below.  All unpaid payments due to the Collateral Agent pursuant to this
Agreement shall be pari passu to the Noteholder’s interests in the SSC Notes.




10.3     All advances, charges, costs and expenses, including reasonable
attorneys' fees and disbursements (collectively, “Costs and Expenses”), incurred
or paid by the Collateral Agent in exercising any right, privilege, power or
remedy conferred by this Agreement or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to the Collateral Agent by the Grantor,
immediately upon demand, together with interest thereon from the date of demand
at a rate of 5% per annum. To the extent that the Costs and Expenses are not
paid promptly by the Grantor, the Collateral Agent may request each Noteholder
to deposit with it, in proportion to their initially purchased respective
principal amounts of SSC Notes, sufficient sums to cover the Costs and Expenses.
 To the extent Costs and Expenses are not paid to the Collateral Agent by the
Grantor or the Noteholders, the Collateral Agent, in addition to any other
rights granted under this Agreement, is hereby authorized to deduct the
aggregate of unpaid Costs and Expenses from the Collateral or proceeds
therefrom.




ARTICLE XI – CONTINUING EFFECT




11.1     This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Grantor for liquidation
or reorganization, should the Grantor become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Grantor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount,  or  must  otherwise  be  restored  or  returned
 by  the  Collateral  Agent,  whether  as  a “voidable preference,” “fraudulent
conveyance” or otherwise, all as though such payment or performance had not been
made.  In the event that any payment or any part thereof is rescinded, reduced,
restored or returned, the Secured Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.




ARTICLE XII – TERMINATION; RELEASE OF THE GRANTOR




12.1    This Agreement shall be terminated and all Secured Obligations of the
Grantor hereunder shall be released when all Secured Obligations of the Grantor
have been paid in full or upon such release of the Grantor's Secured Obligations
hereunder or, with respect to any SSC











--------------------------------------------------------------------------------







Note, when such SSC Note shall no longer be outstanding. Upon such termination,
the Collateral Agent shall return any pledged Collateral to the Grantor, or to
the person or persons legally entitled  thereto,  and  shall  endorse,  execute,
 deliver,  record  and  file  all  instruments  and documents, and do all other
acts and things reasonably required for the return of the Collateral to the
Grantor, or to the person or persons legally entitled thereto, and to evidence
or document the release of the Collateral Agent's interests arising for the
benefit of the Noteholders under this Agreement, all as reasonably requested by,
and at the sole expense of, the Grantor.




ARTICLE XIII –

COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT




13.1     Powers.   The Grantor hereby appoints the Collateral Agent, and any
officer or agent of the Collateral Agent, with full power of substitution, as
its attorney-in-fact with full irrevocable power and authority in the place of
the Grantor and in the name of the Grantor or in its own name, from time to time
in the Collateral Agent’s discretion so long as an Event of Default has occurred
and is continuing, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any instrument which may
be necessary or desirable to accomplish the purposes of this Agreement.   Except
with respect to those matters as to which the Collateral Agent is expressly
required to act under the terms of this Article XIII, the Collateral Agent may
act or refrain from acting with the written consent of Requisite Holders, which
Requisite Holders shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Collateral Agent;
provided, however, that such direction shall not be in conflict with any rule of
law or expose the Collateral Agent to personal liability and the Collateral
Agent may take any action deemed proper by the Collateral Agent, in its
discretion, which is not inconsistent with such direction or the terms of this
Agreement.




Without limiting the foregoing, so long as an Event of Default has occurred and
is continuing and provided that the Collateral Agent has received instructions
from the Requisite Holders, the Collateral Agent shall have the right, without
notice to, or the consent of, the Grantor, to do any of the following on the
Grantor’s behalf:




(a)       to pay or discharge any taxes or liens levied or placed on or
threatened against the Collateral;




(b)       to direct any party liable for any payment under any of the Collateral
to make payment of any and all amounts due or to become due thereunder as the
Collateral Agent direct;




(c)       to ask for or demand, collect, and receive payment of and receipt for,
any payments due or to become due at any time in respect of or arising out of
any Collateral;




(d)       to commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to enforce any right in respect
of any Collateral;




(e)       to defend any suit, action or proceeding brought against the Grantor
with respect to any Collateral;











--------------------------------------------------------------------------------







(f)        to settle, compromise or adjust any suit, action or proceeding
described in subsection (e) above and, to give such discharges or releases in
connection therewith as the Collateral Agent may deem appropriate;




(g)       to assign any Patent right included in the Collateral of Grantor
(along with the goodwill of the business to which any such patent right
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and




(h)       generally, to sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral, and to take, at the
Collateral Agent’s option and the Grantor’s expense, any actions which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Noteholders’ liens on the Collateral and to carry out the
intent of this Agreement, in each case to the same extent as if the Collateral
Agent were the absolute owner of the Collateral for all purposes.




13.2

All acts done under the foregoing authorization are hereby ratified and
approved.




13.3     Each Noteholder agrees with all other Noteholders and the Collateral
Agent (i) that it shall not, and shall not attempt to, exercise any rights with
respect to its security interest in the Collateral, other than pursuant to this
Agreement, or take or institute any action against the Collateral  Agent  or
 any  of  the  other  Noteholders  in  respect  of  the  Collateral  or  its
 rights hereunder (other than any such action arising from the breach of this
Agreement) and (ii) that such Noteholder has no other rights with respect to the
Collateral other than as set forth in this Agreement and the other transaction
documents.




ARTICLE XIV – COLLATERAL AGENT




14.1     By their execution of the Purchase Agreement, the Noteholders have
authorized the Collateral Agent to exercise for the benefit of the Noteholders
all rights, powers and remedies provided to it under or pursuant to this
Agreement, including all rights, powers and remedies upon an Event of Default,
subject always to the terms, conditions, limitations and restrictions provided
in this Agreement.   Except with respect to those matters as to which the
Collateral Agent is expressly required to act under the terms of this Article
XIV, the Collateral Agent may act or refrain from acting with the written
consent of the Requiste Holders, which Requisite Holders shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Collateral Agent; provided, however, that such direction shall
not be in conflict with any rule of law or expose the Collateral Agent to
personal liability, and the Collateral Agent may take any action deemed proper
by the Collateral Agent, in its discretion, which is not inconsistent with such
direction or the terms of this Agreement.




14.2     The  Collateral  Agent  shall  have  no  duties  or  responsibilities
 except  those expressly set forth in this Agreement.  Neither the Collateral
Agent nor any of its partners, members, shareholders, officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such under the Agreement or hereunder or in connection herewith or therewith,
 be  responsible  for  the  consequence  of  any  oversight  or  error  of
 judgment  or answerable for any loss, unless caused by its or their gross
negligence or willful misconduct as











--------------------------------------------------------------------------------







determined  by  a  final  judgment  (not  subject  to  further  appeal)  of  a
 court  of  competent jurisdiction.  The duties of the Collateral Agent shall be
mechanical and administrative in nature; the  Collateral  Agent  shall  not
 have  by  reason  of  the  Agreement  or  any  other  transaction document a
fiduciary relationship in respect of any Grantor or any Noteholder; and nothing
in the Agreement or any other transaction document, expressed or implied, is
intended to or shall be so construed as to impose upon the Collateral Agent any
obligations in respect of the Agreement or any other transaction document except
as expressly set forth herein and therein.




14.3. The Collateral Agent shall not be responsible to the Grantor or any
Noteholder for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other transaction document, or for the financial condition of
the Grantor or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other transaction document, or
the financial condition of the Grantor, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the SSC Notes or any of the other transaction documents.




14.4.     The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
 and  the  other  transaction  documents and  its  duties  thereunder,  upon
 reasonable advice of counsel selected by it and upon all other matters
pertaining to this Agreement and the other transaction documents and its duties
thereunder, upon advice of other experts selected by it. Anything to the
contrary notwithstanding and until such time as the Collateral Agent takes any
action upon the instructions of the Requisite Holders, the Collateral Agent
shall have no obligation whatsoever to any Noteholder to assure that the
Collateral exists or is owned by the Grantor or is cared for, protected or
insured or that the liens granted pursuant to the Agreement have been properly
or sufficiently or lawfully created, perfected, or enforced or are entitled to
any particular priority.




14.5.  Notwithstanding anything in this Agreement to the contrary, none of the
provisions of this Agreement shall be construed to require the Collateral Agent
to expend or risk its own funds or otherwise incur any liability (financial or
otherwise) in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnification satisfactory to it against such
risk or liability is not assured to it.  In no event shall the Collateral Agent
be liable (a) for any consequential, punitive or special damages or (b) for the
acts or omissions of its nominees, correspondents, designees, subagents or
subcustodians.  The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or telex or other wire or communication facility).











--------------------------------------------------------------------------------










14.6     The Collateral Agent shall not be required or bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document.  The Collateral Agent may execute
any of the powers under the Security Agreement or perform any duties hereunder
either directly or by or through agents, attorneys, custodians or nominees
appointed  with  due  care,  and  shall  not  be  responsible  or  liable  for
 the  acts  or  omissions, including  any  willful  misconduct  or  gross
 negligence,  on  the  part  of  any  agent,  attorney, custodian or nominee so
appointed.




14.7     The Grantor agrees to be responsible to indemnify and hold the
Collateral Agent and its directors, employees, officers, agents, successors and
assigns harmless from and against any and all losses, claims, damages,
liabilities and expenses, including reasonable costs of investigation and
reasonable counsel fees and expenses that may be imposed on the Collateral Agent
or incurred by it in connection with its acceptance of its appointment as the
Collateral Agent hereunder or the performance of its duties hereunder, except as
a result of the Collateral Agent’s gross negligence or willful misconduct.  Such
indemnity includes all losses, damages, liabilities and expenses (including
reasonable counsel fees and expenses) incurred in connection with any litigation
(whether at the trial or appellate levels) arising from this Agreement or
involving the subject matter hereof.   The indemnification provisions contained
in this Section

14.7 are in addition to any other rights any of the indemnified parties may have
by law or otherwise and shall survive the termination of this Agreement or the
resignation or removal of the Collateral Agent.




14.8     Any corporation or other entity whatsoever into which the Collateral
Agent may be merged or converted or with which it may be consolidated, any
corporation or other entity whatsoever resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party or any corporation
or other entity whatsoever succeeding to the business of the Collateral Agent
shall be the successor of the Collateral Agent hereunder without the execution
or filing of any paper with any party hereto except where an instrument of
transfer or assignment is required by law to effect such succession.




14.9

The Collateral Agent shall provide Noteholders with a notice of an Event of
Default either by email (if available) or in accordance with the provisions of
Article XVIII.




14.10  The Collateral Agent may generally engage in any kind of business with
any Noteholder as if it had not entered into this Agreement.  The Collateral
Agent and its affiliates and their officers, directors, employees, and agents
(including legal counsel) may hereafter be engaged in one or more transactions
with any Noteholder or may act as trustee, agent or representative of any
Noteholder, or otherwise be engaged in other transactions with such parties
(collectively, the “Other Activities”).  Without limiting the forgoing,
Collateral Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) shall not be responsible to account to any
Noteholder for such other activities.




14.11   The Collateral Agent may resign and be discharged of its duties
hereunder at any time by giving written notice of such resignation to the other
parties hereto, stating the date such resignation is to take effect.  Within
twenty (20) days of the giving of such notice, a successor











--------------------------------------------------------------------------------







collateral agent shall be appointed by the Requisite Holders; provided, however,
that if the Noteholders are unable so to agree upon a successor within such time
period, and notify the Collateral  Agent  during  such  period  of  the
 identity  of  the  successor  collateral  agent,  the successor collateral
agent may be a person designated by the Collateral Agent, and any and all fees
 of  such  successor  collateral  agent  shall  be  the  joint  and  several
 obligation  of  the Noteholders. The Collateral Agent shall continue to serve
until the effective date of the resignation or until its successor accepts the
appointment and receives the Collateral held by the Collateral Agent but shall
not be obligated to take any action hereunder.  The Collateral Agent may deposit
any Collateral with the Supreme Court of the State of New York for New York
County or any such other court in New York State that accepts such Collateral.
Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor collateral agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights,  powers,  privileges  and
 duties  of  the  retiring  agent  and  the  retiring  agent  shall  be
discharged from its duties and obligations under the Agreement.  After any
retiring agent’s resignation or removal hereunder as agent, the provisions of
the Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was agent.




ARTICLE XV – GOVERNING LAW




15.1  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE  WITH  AND
 GOVERNED  BY  THE  LAWS  OF  THE  STATE  OF  NEW YORK APPLICABLE TO AGREEMENTS
TO BE PERFORMED WHOLLY WITHIN SUCH JURISDICTION.




ARTICLE XVI – ASSIGNMENT




16.1     This Agreement shall create a continuing security interest in the
Collateral and shall be binding upon the Grantor and the Grantor’s successors
and assigns; inure, together with the rights and remedies of the Collateral
Agent hereunder, in favor of the Noteholders and their successors, transferees
and assigns; and be severable in the event that one or more of the provisions
herein is determined to be illegal or unenforceable.  Without limiting the
generality of the foregoing, the Noteholders may assign or otherwise transfer
any portion of the SSC Note, in accordance with the terms of the SSC Note, to
any other person or entity, and such other person or entity shall thereupon
become vested with all the benefits and obligations in respect thereof granted
to the Noteholders (including the beneficial interest in the rights and benefits
granted to the Collateral Agent for the benefit of the Noteholders) herein or
otherwise.  The Grantor shall promptly provide the Collateral Agent with notice
of any such assignment or transfer of a SSC Note by any Noteholder.




ARTICLE XVII – AMENDMENT




17.1

The terms of this Agreement may be amended only with the written consent of the
Requisite Holders and the written consent of the Collateral Agent.











--------------------------------------------------------------------------------







ARTICLE XVIII-MISCELLANEOUS.




18.1  No course of dealing between the Grantor and the Noteholders, nor any
failure to exercise,  nor  any  delay  in  exercising,  on  the  part  of  the
 Noteholders,  any  right,  power  or privilege hereunder or under the SSC Notes
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.




18.2  All of the rights and remedies of the Noteholders with respect to the
Collateral, whether established hereby or by the SSC Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.




18.3.  If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially  the  same  result  as  that  contemplated  by
 such  term,  provision,  covenant  or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.




18.4   No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.




18.5.  The Noteholders, Grantor and Collateral Agent agree that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan.   Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection  herewith  or  with  any
 transaction  contemplated  hereby  or  discussed  herein,  and hereby
irrevocably waives, and agrees not to assert in any proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.   Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any











--------------------------------------------------------------------------------







legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.




18.6   This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.




18.7 Nothing in this Agreement shall be construed to subject Collateral Agent or
any Noteholder to liability as a partner in Grantor or any if its direct or
indirect subsidiaries that is a partnership or as a member in Grantor or any of
its direct or indirect subsidiaries that is a limited liability company, nor
shall Collateral Agent or any Noteholder be deemed to have assumed any
obligations under any partnership agreement or limited liability company
agreement, as applicable, of any such Grantor or any of its direct or indirect
subsidiaries or otherwise, unless and until any such Noteholder exercises its
right to be substituted for such Grantor as a partner or member, as applicable,
pursuant hereto.




18.9   Any notice or other communication under the provisions of this Agreement
shall be given in writing and delivered in person, by reputable overnight
courier or delivery service, by facsimile machine (receipt confirmed) with a
copy sent by first class mail on the date of transmissions, or by registered or
certified mail, return receipt requested, directed to such party’s addresses set
forth below (or to any new address of which any party hereto shall have informed
the others by the giving of notice in the manner provided herein):




In the case of the Collateral Agent, to: Collateral Agents, LLC,




122 East  57th Street, 3rd fl

New York, NY 10022

Fax: (212) 245-9102




In the case of the Noteholder, to:




To the address and telecopier number set forth on

the Omnibus signature page to the Purchase Agreement.

















--------------------------------------------------------------------------------







In the case of Grantor, to:




As Seen on TV, Inc. TV Goods, Inc.

14044 Icot Blvd., Clearwater, FL 33760

Attention:

Steve Rogai, CEO

Dennis Healy, CFO

Telecopy No.:  (727) 330-7843




With a copy (that shall not constitute notice) to:




Brian Pearlman, Esq.

Pearlman Schneider LLP

2200 Corporate Blvd., NW Suite 210

Boca Raton, Florida 33431

Telecopy No.:  (561) 362-9612













[Remainder of page intentionally left blank]











--------------------------------------------------------------------------------







IN  WITNESS  WHEREOF,  the  undersigned  have  executed  this  Security

Agreement by its duly authorized officer as of the date first written above.







AS SEEN ON TV, INC.







/S/DENNIS W. HEALEY

DENNIS W. HEALEY

CHIEF FINANCIAL OFFICER




TV GOODS, INC.







/S/ADRIAN SWAIM

ADRIAN SWAIM

SECRETARY




TV GOODS HOLDING CORPORATION







/S/STEVE ROGAI

STEVE ROGAI

DIRECTOR/PRESIDENT




TRU HAIR, INC.







/S/STEVE ROGAI

STEVE ROGAI

DIRECTOR/PRESIDENT







COLLATERAL AGENTS, LLC




/S/SETH FISHMAN

SETH FISHMAN

PRESIDENT










NOTEHOLDER




See Omnibus Signature Page to Purchase Agreement for

Noteholder’s Signature





















